 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPizza Crust Company of Pennsylvania,Inc.andUnited Food and Commercial Workers, Local72,AFL-CIO-CLC. Cases 4-CA-14658, 4-CA-14658-2 4-CA-14658-5, 4-CA-14658-6,4-CA-14658-7, 4-CA-14745-2, 4-CA-14745-3, 4-CA-14745-5, and 4-RC-1575730 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 6 December 1985 Administrative Law JudgeDavid L. Evans issued the attached decision. TheGeneral Counsel and the Respondent filed excep-tions and supporting briefs, and they each filedbriefs in opposition to the cross-exceptions. TheCharging Party filed a brief in opposition to theRespondent's exceptions.The National Labor Relations Board has delegat-ed its authorityin thisproceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.Chairman Dotson and Member Johansen agreeto adopt the judge's dismissalof the allegations thatthe discharges of employees Ward and Burton vio-lated Section 8(a)(3);Member Stephens' dissent onthatissueis set out in his separate opinion below.Members Johansen and Stephens agree to adoptthe judge's findings that the Respondent violatedSection 8(a)(1) through the prohibition of union so-licitation by certain off-duty employees' and theinterrogationof employee KevinWhite;2 the1MembersJohansen and Stephensconcludethatthe judge correctlyappliedTn-County Medical Center,222 NLRB 1089 (1976), infinding thatthe RespondentviolatedSec 8(aX I) of theAct byrefusing to permit em-ployeesKevin Whiteand Joseph Kilhullen to distribute union literaturein the Respondent's parking lot to employeeswho were eithergetting offthe first shift or entering the buildingto workon the secondshiftThemere fact that White and Kilhullen were then on leave as a result of em-ployment-related injuries doesnot deprivethemof employeestatus, and,contraryto theimplicationsof thedissent,Tn-Countydoes not distin-guish amongoff-dutyemployeesabout their reasonsfor being off dutyAs for the Chairman's assertion that the Respondent's unlawful prohibi-tion of union leafletting in the parking lot extendedto fiveindividuals,three ofwhom were not employees,we findit significantthat only Whiteand Kilhullen actually attempted to engage in distributing union literaturethere and that violation is foundonly as tothem Because one of the Re-spondent'smanagersexpressly forbadeWhite and Kilhullen to do so andbecause the Respondent has shown no business justification for prohibit-ing thistype oforganizingactivity by employeesin nonwork areas onnonwork time, the Respondentviolated Sec8(a)(1) underthe rule ofTn-County2Members Johansen and Stephens agree with the judge that the evi-dence establishes thatSam Falbo Jr, theRespondent's chief executive of-ficer,made comments concerning union activitiesto employeeWhite thateffectivelypressuredWhite to barter anyknowledge he had of union ac-tivities in returnfor favorableaction on his requestto be excused fromovertime that day so he could attend a classThus, according to White'scredited testimony,Falbo initially respondedtoWhite'srequest by stat-Chairman's dissent on those issues is set out below.The adoption of the judge's findings and recom-mendations in all other respects is unanimous.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative la'wjudge and orders that the Respondent, Pizza CrustCompany of Pennsylvania, Inc., Scranton, Pennsyl-vania, its officers, agents, successors, and assigns,shall take the action set forth in the Order.CHAIRMAN DOTSON, dissenting in part.Iwould not find that the Respondent violatedSection 8(a)(1) or engaged in objectionable conducton 14 and 18 December 1984 when its officials pro-hibited five individuals from engaging in prounionleafletting in the Respondent's parking lot. None ofthe five was an active employee: one was a busi-ness agent, two were lawfully discharged formeremployees, and two were on workmen's compensa-tion leave. Under these circumstances the appropri-ate test of the Respondent's conduct is not inTri-CountyMedical Center,222 NLRB 1089 (1976),'cited by the judge, but inFairmontHotel, 282NLRB 139 (1986). There has been no showing thatthe Respondent should have granted access undertheFairmonttest.Moreover, the Respondent clear-ly permitted leafletting by those individuals at theentrances to its parking lot and there is no allega-tion or evidence of interference with active em-ployees' prounion activities on the Respondent'spremises prior to the election. In the absence ofany argument before the Board that conduct otherthan that discussed above constituted objectionableelection interference, I would certify the results ofthe election.In addition, I would reverse the judge's findingthat the Respondent's assistant general manager,Sam Falbo Jr., interrogated employee Kevin Whitein violation of Section 8(a)(1). Under the circum-stances, Falbo's two comments about not knowingwho was involved in the union campaign were toobrief,general, and ambiguous to be objectivelying "It's like this I am stuck between a rock and a hard place becausewe have a union campaign going on here."Whitefurther testified thatFalbo next said he did not know who was "involved,"and then "stoppedand just looked at me."WhenWhite did not comment on the referenceto union activity,but simply repeated his request regarding overtime,Falbo then pointed out that he had fired two employees,that"charges"had been filed against him, and that he would not be able to do anythingforWhite because he did not "know who was involved in the cam-paign" Falbo'sheavy-handed suggestions concerning his need to knowwho was "involved" with the Union were at least as coercive, under thecircumstances,as direct questions would have been1For reasons fully set forth in my dissenting opinion in OrangeMemo-rialHospitalCorp,285 NLRB 1099(1987), I would, in any event, over-ruleTn-Countyand return to the Boardrule inGTELenkurt,Inc, 204NLRB921 (1973)286 NLRB No. 45 PIZZA CRUST CO.characterized as aninquiryinto union activitiesrather than mere rhetoric. Indeed, Falbo neither re-quested nor received from White any response tothese comments.MEMBER STEPHENS, dissenting in part.The judge concluded that there was insufficientevidence to establish that the Respondent knew ofitsemployees' union activities until 16 October1984,1 when it received notice that its discharge ofemployee Edward Ward was alleged to have beenbased on union activities. Accordingly, citing anabsence of proof of knowledge or animus, thejudge dismissed the complaint allegations that theRespondent violated Section 8(a)(3) and (1) of theAct when it discharged employee Ward on 9 Octo-ber and employee Jeffrey Burton on '10 October.Contrary to the judge, I find that the circumstan-tialevidence in this case warrants the inferencethat the Respondent knew of its employees' unionactivities, including those of union campaignersWard and Burton, prior to their discharges. Iwould find that their discharges were attributableto those activities rather than to the reasons prof-fered by the Respondent-reasons that the judgehimself found to be "incredible."The evidence presents the following chronologyof events: (1) on 26 September employees Wardand Kevin White begin the union organizing drive;(2) from 27 September through 2 October employ-eesWard and White solicit support from employ-ees and hand out union literature in the Respond-ent's parking lot and lunchroorn;2 (3) on 2 Octoberthe Union holds the first organizing meeting, withfrom 10 to 13 employees attending, and a secondmeeting isscheduled for 9 October; (4) on 3 Octo-ber employee Jerri Robinson, the girlfriend of oneof the Respondent's supervisors,signs a union au-thorizationcard;(5)on 8 October employeeBurton solicits support from the second-shift em-ployees in the Respondent's parking lot; (6) on 9October employee Ward, who had worked for theRespondent for 7 years, is discharged for allegedlymaking too many production errors; and (7) on 10October employee Burton, on his first day back onthe job after soliciting the second-shift employees,is discharged for allegedly excessive absenteeism.Thus, the Respondent discharged two of thethree employee organizers3 shortly after they hadiAll dates are in 1984 unless stated otherwise2A total of approximately 20 to 30 employees were solicited to sup-port the Union This number amounts to approximately one-third of theapproximately 75-member unit of production maintenance employees2The judge found that the third employee, Kevin White, was latersuspended for conduct that occurred while he was soliciting a unioncard,but the suspension did not violate the Act because the conduct inquestion was unprotected491actively engaged in distributing union authorizationcards, and it proffered reasons for the dischargethat the judge, with ample warrant in the record,found "incredible." Although, as the judge found,the organizers had been told by the Union's busi-ness agent to try to keep their campaign activitiessecret, and the organizers tried to do so, the factremains that they carried out some of those activi-tieson the Respondent's premises, and the efforthad necessarily become known to at least one-thirdof the approximately 75-employee production andmaintenance work force, including the girlfriend ofone of the Respondent's supervisors. This evidenceforms a pattern too obvious to be explained by co-incidence and, in my view, it clearly invites the in-ference that the Respondent knew of Ward's andBurton's union campaigning and discharged themin order to nip the campaign in the bud. To besure, the evidence is circumstantial, but it is settledthat we are permitted to draw conclusions regard-ing motive and knowledge from circumstantial evi-dence.D & D Distribution Co. v. NLRB,801 F.2d636 (3d Cir. 1986);NLRB v. Airport LimousineService,468 F.2d 292, 295 (2d Cir. 1972).Accordingly, I would reverse the judge and findthat the General Counsel made out a prima faciecase of discrimination concerning the discharges ofWard and Burton. Furthermore, because the judgeproperly discredited the nondiscriminatory groundsthat the Respondent asserted as the bases for thedischarges, I would find that the Respondent didnot establish that the discharges would have oc-curred even in absence of the employees' union ac-tivities.NLRB v. Transportation Management Corp.,462 U.S. 393 (1983);Limestone Apparel Corp.,255NLRB 722 (1981), enfd. mem. 705 F.2d 799 (6thCir. 1982).Margaret McGovern, Esq.,for the General Counsel.Robert Ujberg, Esq.andJillMiller,Esq. (Rosenberg &Ujberg),of Scranton, Pennsylvania, for the RespondentEmployer.StevenMenn, Esq. (Haurigan, Kluger & Spohrer, Associ-ates),of Wilkes-Barre, Pennsylvania, for the ChargingParty Petitioner.DECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge. Thismatter was tried before me on seven different dates be-tween 18 March and 4 April 1985 in Scranton, Pennsyl-vania.The General Counsel alleges that Pizza CrustCompany of Pennsylvania, Incorporated (Respondent orthe Employer) has committed certain violations of theNational Labor Relations Act (the Act). The allegationsare based on eight charges filed by United Food andCommercialWorkers Local 72, AFL-CIO-CLC (the 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnion).I The General Counsel issued four consolidatedcomplaints (the complaint) on the basis of these charges;they are dated 30 November 1984, 6 and 19 February,and 4 March 1985. The complaint alleges that before andafter a 21 December 19842 Board-conducted representa-tion election,3 Respondent committed various violationsof Section 8(a)(1) and (3) of the Act. Respondent's an-swers to the complaint admit jurisdiction and the statusof certain individuals as supervisors under the Act, butdeny the commission of any unfair labor practices. On 22February 1985 the Regional Director issued a "Reporton Objections to Election and Notice of Hearing" thatstates that the Regional Director found necessary a hear-ing on certain union oblections4 to alleged employer mis-conduct affecting the results of the election. On 4 March1985 the Regional Director issued an "Order FurtherConsolidating Cases and Scheduling Consolidated Hear-ing." This order consolidated the case of the unfair laborpractice allegationswith the case raised by the objec-tions, and the matters were thus set for hearing.On the entire record,5 my observation of the demean-or of the witnesses, and after careful consideration of thebriefs filed by the parties, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a Pennsylvania corporation engaged inthemanufacture and wholesale distribution of pizzacrusts at a facility located in Carbondale,Pennsylvania.During the year preceding issuance of the complaint Re-spondent,in the course and conduct of its business oper-ations,sold and shipped products valued in excess of$50,000 directly to purchasers located at points outsidetheCommonwealth of Pennsylvania.Therefore,Re-spondent is, and has been at all times material, an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and(7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe Union is, and at all times material has been, alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Plant OperationsRespondent produces pizza shells for bulk distributionto institutions such as schools and concessions in amuse-ment parks. Sam Falbo Sr. is the owner of the business,but the chief executive officer is Sam Falbo Jr. (or Sam'The numbers of the charges and their dates of filing,all in 1984 andJanuary 1985, are as follows' Case 4-CA-14658, 15 October, Case 4-CA-14658-2, 18 October, Case 4-CA-14658-5, 9 November, Case 4-CA-14658-6, 9 November, Case 4-CA-14658-7, 26 November, Case 4-CA-14745-2, 24 December, Case 4-CA-14745-3, 24 December, Case 4-CA-14745-5, 2 January2All dates are in 1984 unless otherwise specified2This election was conducted pursuant to a petition filed by the Unionon 22 October°The remainder of the objections had been withdrawn by the UnionSThe General Counsel filed an extensive unopposed motion to correctthe record The motion is granted Additional corrections are made infraJr. as he is called at the plant). David Falbo, brother toSam Falbo Jr., is the plantmanager;he is directly incharge of production. TonyMorgantini is the generalforeman of the plant. Various foremen report to DavidFalbo and Morgantinl. These include: Sar Billotta, pack-ing;Butch Tusco, shipping and receiving; Bobby Cor-ring,second-shift production; and Ken Booth, second-shift sanitation. Respondent employs about 75 productionand maintenanceemployees.6 Respondent always oper-ates a day shift that starts at 7 a.m. and usuallycontinuesuntil 3:30 p.m. Periodically, the day shift works compul-sory overtime for 2 hours or more per day and oftenworks half days on Saturdays. Also, day-shift employeesare sometimesrequired to work as much as 4 hours over-time.This extended shift is referred to by the personnelas the "second shift" or "night shift." Also Respondentperiodically employs another shift of employees, alsocalled a "night shift." It is comprised of both full-timeand part-time employees. These employees report at 3:30p.m. and perform production until 7:30 p.m. At that timethe night shift full-time employees begin sanitation workand the part-time employees are released. When such ashift is employed, no day-shift production employeeswork overtime,unlessa night-shift employee fails toreport to work.Respondent's plant has two productionlines.Dough isprepared for both productionlines by a mixingmachine.The dough is divided into dough balls by a "divider"machine? that turns out dough balls based on the weightand size of the shells to be produced (e.g., 12-inch, 14-inch, and 16-inch diameters,Sicilianor regular thick-ness).The doughballs are"proofed" for a short periodto allow the dough to rise and then placedinpans.These pans are about 26 inchessquare andcontain fourcavities so that multiple shells can be produced in eachpan.The shells are first formed by a press that shapesthe dough into the general shape of thepans'cavities.The shells are proofed a second time and then moved byconveyor to the work station of the "panningladies"who manually adjust the dough as necessary to moreclosely conform the dough to the shape of the pans' cav-ities.The pans are then placed on conveyors that lead totwo oven lines. The "ovenman" or "loader" flips everyother pan upside down ontoan alternate,face-up pan sothat the shells are baked together, face to face, in doubleunits.Respondent's "number oneoven" is operated bytwo loaders; its number two oven is operated by one.The work area is much tighter for the number one oven;that is, the loader on the number two oven has morespace in which to work so that he will rarely push panstogether as they are loaded into the oven. As the shellscome out of the ovens, "depanners" on each line turn theshells out ofthe pans anddrop them onto conveyer beltsthat are leaving the ovens going to a "cooling line," andthe depanners place the empty pans on a return conveyer8There were 73 unchallenged ballots cast in the 21 December election,and 5 ballots were challenged Presumably two of the challenged ballotswere those of Jeffery Burton and Edward Ward, both of whom arefound to have been lawfully discharged here7There is a divider at Respondent's plant Accordingly, Tr 232, L 20,is corrected to change "No" to "one " PIZZA CRUST CO.493belt that takes the pans back to the divider area. At thestart of the cooling lines,"splitters"separate the face-to-face pairs of shells into individual pizza shells. The shellscool on conveyors for the respective production linesuntil they reach the packing area where they are inspect-ed.There are several hazards to the product in the proc-ess. Shells get soiled(by being dropped),torn, improper-ly panned,burned(when the assembly line does not de-liver enough product to absorb the heat generated by theoven), and "pushed."Pushing occurs when the ovenloaders hit a pair of pans already loaded on the belt tothe oven with a following pair.This has the effect ofmoving the top pan of the first pair in its groove withthe pan under it. The grooves of the front pans make animpression on the fresh dough and"when it comes out itwill be disfigured,and you'llsee a brown mark on itfrom the pan actually hitting it."8Shells that are damaged during the process are sortedout into waste boxes in the packing and inspection area.Waste shells are thrown out if soiled;they are recycledinto fresh dough,and new shells,if they are damaged inother ways,such as pushing.9Goodshells are packedinto boxes of various sizes in the packing area; then theyare transferred to delivery trucks for shipment to cus-tomers.B. Initial Organizational MeetingsIn late September Ralph Carlacci, a business agent ofthe Union,contacted employee Edward Ward and statedthat he was interested in organizing Respondent's em-ployees.On 26 September Carlacci met with Ward andemployeeKevinWhite at a Carbondale restaurant.White and Ward signed union authorization cards at thattime.Carlacci gave the employees authorization cardsand other literature to distribute to fellow employeesCarlacci told White and Ward to keep their efforts secretand solicit only employees whom they thought wouldkeep the organizational effort a secret also. That weekWhite and Ward passed out the literature and askedother employees to attend a meeting on 2 October. Atthe 2 October meeting 10 to 13 employees attended. Car-lacci again distributed authorization cards and other liter-ature and again told the employees attending to keep thematter a secret for the time being and to solicit only em-ployees whom they could trust to keep the organization-al effort a secret. One of the employees attending thismeeting was alleged discriminatee Jeffery Burton. Afterthemeetings of 26 September and 2 October, Burton,White, and Ward distributed literature and asked otheremployees to attend the union meetings that were sched-uled, including one meeting scheduled for 9 October. Allthree employees testified that they followed Carlacci'sinstructions and kept the matter secret,telling only em-ployees whom they thought could be trusted to keep thematter of the organizational drive a secret.8Testimony of Foreman Sar Billotta,Ti 13808Testimony of Sam Falbo Jr, Tr 59 Apparently,although no witnesstestified to this specific point, the ovens heat the dough only enough toform the shells, and they are not baked into "crusts"despite Respond-ent's corporate name, otherwise,obviously, this recycling process wouldnot be possibleWard was discharged on 9 October;Burton was dis-charged on 10 October.At issue in this case is Respond-ent's knowledge of Ward's and Burton'sparticipation inunion activity before those discharges,as the GeneralCounsel contends that these two employees were dis-charged in violation of Section 8(a)(3).There is no contention that Respondent had directknowledge of Ward's activities.Burton testified that on 8October,around 7:30 p.m.,he drove to the Respondent'sparking lot with his girlfriend to distribute union litera-ture to employees who were getting off at that hour andinform them of the 9 October meeting.Burton furthertestified that as he and his girlfriend sat in his car,Second-Shift Foreman Bobby Corrigan came out of thebuilding.Corrigan'sgirlfriend,JerriRobinson,who isalso a production employee,drove Corrigan'spickuptruck into the lot,and Corrigan got in to drive.Corrigandrove his truck next to Burton's automobile and, at thatpoint,Corrigan could see union cards and literature inBurton'spossession.Then,according to Burton,Corri-gan drove away without saying anything.Corrigandenied any such incident.Burton's pretrial affidavit statesin the plainest of terms that he had no idea how Re-spondent could have found out about his union activitiesbefore his discharge and, specifically,the affidavit doesnot mention the alleged parking lot incident with Corri-gan. Burton's girlfriend,who lives in the area,was notcalled to support Burton's testimony,nor was any otheremployee.Burton knew at the time he gave his affidavitthat one of Respondent'sdefenses to his 8(a)(3) chargewas that it did not know of his union activities. Certain-ly, if this incident had happened Burton would havementioned it in his affidavit and would not have includedthe categorical statement that he did not know how Re-spondent could have known of his union activities beforehis 10 October discharge.Finally,I found Corrigan cred-ible in his denial,and I conclude that this alleged 8 Octo-ber incident in the parking lot did not happen.C. Discharges of Ward and BurtonThe General Counsel contends that Respondent dis-charged Ward and Burton because of their activities; Re-spondent denies this and contends that it did not know ofany union activities of either employee at the time of thedischarges; further,Respondent contends that Ward wasdischarged for poor production,Burton was dischargedfor excess absenteeism.Ward,who was employed by Respondent for 7 yearsat the time of his discharge,had worked all jobs in theplant except mixing. As noted above,he was one of thefirst two employees to meet with Union RepresentativeCarlacci and he further distributed 15 to 20 pamphletsfor Respondent and about 20 authorization cards. As in-structed by Carlacci he told people he could trust aboutthe meetings of 2 and 9 October in an effort to get themto attend.Ward testified that he conducted this activityin the lunchroom and parking lot, but knew of no super-visor who would have observed him doing so.On 9 October, the date of the discharge and the dateof the second union meeting, Ward began work at 6 a.m.He came in an hour before the other employees because 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhe had the additional responsibility of setting up thepresses.He worked on a press from 7 to 8 a.m., and at 8a.m. he was transferred to loader on the number twooven. 10Ward testified that 20 minutes after his lunch period,about 12:50 p.m., Packing and Inspecting Supervisor Bil-lotta approached him and told him that he was damagingtoo many shells. Ward testified that he made no responsebut began leaving more space between the pans as he fedthem into the number two oven. Ward further testifiedthat a few minutes later Billotta approached him againand told him he was not putting the pans together rightand this caused a burning on the edges of the shells.Ward responded that Billotta should watch the way hewas putting the pans together and asked if it was not therightway to do the job; Billotta replied that it was.Ward testified that no one else spoke to him about hisproduction that day until 15 minutes before quitting time.At that point Corrigan told Ward that David Falbowanted to see him in the office. In the office, whenWard got there, were David Falbo, Sam Falbo Jr., andCorrigan.What happened in the office is not in dispute. DavidFalbo first stated that too many shells had gotten burnedduring the day. Ward responded that there had not beenenough shells coming down the production line toabsorb the heat generated by the oven, so there was anexcess amount of heat put on the shells that did comethrough. Falbo responded that this was a good explana-tion but stated that during the day there had been toomany "pushed"shells.Ward replied that he knew he haddamaged two shells in that manner but that was all.Falbo then stated that Ward had previously been repri-manded for talking to the girls and for putting pans ontothe press with one hand. i i Falbo concluded, "We can'thave anymore of this; we're going to have to let yougo."Ward replied, "all right," and then got up andwalked out.Although in no way abandoning its defense that it hadno knowledge of Ward's union activity before his dis-charge, Respondent produced evidence in support of itsclaim that Ward was fired for poor production. Supervi-sor Billotta testified that, as was his usual custom, he ob-served the shells being produced during the day as theyleft the ovens. Billotta testified that during a normal day30 to 40 pushed shells are produced at the number oneoven and about 10 to 20 pushed shells are produced atthe number two oven. Billotta testified that on 9 Octoberhe first noticed an excessive number of pushed shellsfrom the number two oven about 10 to 20 minutes beforethe lunchbreak. He testified that he took three or four ofthe pushed shells to Ward and told him that he waspushing too many shells. (Pushing shells, or pushingpans, results in disfigured shells, as previously noted.)Ward made no reply to Billotta at this time. Billotta tes-tified that about a half hour after lunch he again tookpushed shells to Ward and told him he was not puttingthe pans together correctly, thus causing burned edges.Again Ward made no reply. Billotta testified that afterthe second admonition to Ward he saw David Falbo onthe production floor and told him that too many shellswere being pushed by Ward. According to Billotta,Falbo replied, "Let's see what happens." Billotta furthertestified that before the afternoon break period he againbrought shells toWard and stated that too many panswere being pushed. At that point Ward told Billotta thathe was loading the oven in the correctmanner;and Bil-lotta acknowledged in his testimony that at that pointWard was feeding the oven correctly. Billotta testifiedthat after this third amonition, and after seeing more badproduction from Ward, he again saw David Falbo. Hetold Falbo that Ward was an experienced employee andwas either daydreaming or destroying the shells deliber-ately.Falbo did not reply. Billotta testified that at theend of the day he counted out the shells from thenumber two oven and found that 280 had been damagedby pushing the pans together. He reported this to Falbowho said he would take care of it. Billotta testified thathe had not heard about the union activity at the time ofWard's discharge. On cross-examination, Billotta testifiedthat 70 to 75 pushed shells in a shift would have been anexcessive amount for any experienced operator on thenumber two oven. David Falbo's testimony was essen-tially consistent with Billotta's. Falbo added that he wentto the packing inspection area about 2:45 to 3 p.m., orabout a half hour before the end of the shift, and countedout 250 pushed shells that had come from Ward's oven.When, on cross-examination, Falbo was asked why he letWard continue working if the employees had producedthat many pushed shells, he replied, "Well, with 45 min-utes left at that point, wait and see what happens. If itcontinues for the rest of the day, that is about it."On 9 October, the day of Ward's discharge, Burtondid not go to work; he testified that on that day he had asore throat. Burton did go to the union meeting thatnight. On 10 October, when he reported to work, he wastold by Morgantini that Respondent could not use himanymore because he had missed too much time. Burtonreplied, "Fine," and left.Burton missed 11 days of work in 1984. On 21 Febru-ary he received a written12 warning notice for missingthe first 4 of those days. i 3 Burton missed no days inMarch or April but did miss one in May, two in June,one in July, one in August, one in September, and thatone absence on 9 October. As evidence of discriminatorytreatment, the General Counsel produced the records ofseveral employees who had records equal to, or worsethan, that of Burton: Cathy Boshman missed 13 days in1984 as of 9 October; Clarence Davis missed 9 days as of1November; Jean Castle missed 14 days in 3 monthsafterbeing hired on 12 March.14 Barbara Carsman11 Thistransfer was routine,it is not allegedto have beena maneuverto "setup" Ward forthe discharge11Thislatterwarningoccurredinmid-1984.Wardacknowledged thathe had had several prior warnings on various topics and thaton this oc-casion DavidFalbohad told him that the next time he operated a presswith one hand he would be "outthe door "12The written warning states only"Too many days missed " Re-spondent'swarning notice forms have boxes for "1st Notice"and "2ndNotice "(See the warning notice of White reproduced, infra) Neither ofthese boxes was checkedIs These were 16 and 17 January and 13 and 20 February14 Castle was discharged on 16Julybut immediately reinstated on herrequest, she was discharged again on 31 July for another absence PIZZA CRUST CO.495missed30 days in 1984 by 9 October. Valerie Soltusmissed 12 days; Laurie Sekalsky missed 20 days; WilliamBushmissed 11 days; and Wendy Miller missed 13 daysin 1984. Roger Van Taslsel was hired by Respondent on19 September and missed 16 days by the end of January1985.None of these employees, except Castle, was disci-plined for these absences.The "bad production" defense to the discharge ofWard and the "absenteeism" defense to the discharge ofBurton are incredible.Ward was one of the two initial employee-organizersand helped set up the first two meetings after he andWhite met with Carlacci on 25 September. Then on 9October, the day of the second meeting which theyplanned,Ward was kept on the number two oven evenafter it produced a phenomenal amount i s of bad" s prod-uct.One would think that, if an employer's agents reallybelieved that the employee was at fault, the employeewould have been taken off the job and not allowed tofinish the day.Burton's discharge presents even more than a dramaticpicture of "unfairness." Respondent's brief makes not theslightest attempt to explain why so many other employ-ees were allowed so many more absences without disci-pline.Under the law, however, Respondent is not called onto explain these seeming inequities unless the GeneralCounsel has presented a prima facie case that the dis-charges were motivated by unlawful intent to discrimi-nate againstthe employees because of their actual or sus-pected union activities; that is, the General Counsel mustshow unlawful, antiunionanimus.This is something theGeneral Counsel has not done. Even if the GeneralCounsel shows such animus, she must also show that Re-spondent knew of the union activities of the dischargedemployees, Burton and Ward. This is something theGeneral Counsel has not done either.The General Counsel argues that knowledge of theunion activities of Ward and Burton should be inferredfrom the fact that Respondent's operation, is a relativelysmall one.This argument stems from the "small plant"theory that was first articulated inWeise Plow WeldingCo., 123 NLRB 616 (1959). That case held that in a smallplant knowledge of the identity of union activists couldbe inferred when the activity was of an open and obvi-ous nature and likely to be detected. However, exceptwhen such activities as interrogations and surveillancehave been conducted,'' employer knowledge of individ-ual employee activity has never been imputed in anycase involving operationsas large asRespondent's,which has a 75-employee complement, and the activity isless than open and obvious. Here the employees werecategorically instructed by Carlacci to keep their activi-ties a secret and to contact only those employees whom16 Billotta testified that no more than 10 to 20 pushed shells should beproduced in a shift,Burton,according to Respondent,was allowed toproduce 250 to 280 pushed shells on a shift that he did not even startuntil 8 a in.,an hour later than the usual shift start on the ovens,becausehe worked the press until that hour.16 Just how"bad" this production was is problematical As previouslynoted,Sam Falbo Jr. testified that "pushed"shells are recycled.17This was theprimaryconsideration in NissmFoods (USA) Co., 272NLRB 371(1984), cited in the General Counsel's briefthey could trust to keep the secret. Suchan instructionwould greatly diminish, if not completelyextinguish, thechance that an employer would find out aboutunion ac-tivity until the union involved chose to make that activi-ty known. That is, Carlacci's instructions,and the em-ployees' following of that instruction, logically precludethe invocation of the "small plant" theory asthe Boardhas held before.See Consolidated Freightways Corp., 276NLRB 477 (1985); andK & B Mounting,248 NLRB 570(1980).Therefore, because of this failure of proof ofknowledge of the union activity in whichBurton andWard engaged, as well as a failure of proof of unlawfulanimus,I shall recommend that the complaintconcerningtheir discharges be dismissed.D. The Wage IncreaseOn 19 October the production and maintenance em-ployees received a wage increase of 20 cents per hour ontheirweekly paychecks issued that date. The complaintalleges that the Respondent implemented this wage in-crease "in order to discourage its employees from sup-porting the Union," in violation of Section 8(a)(1) and(3).Respondent defends the allegation on the groundthat implementation of the wage increase was decided onbefore it had any knowledge of any union activities byany employees.Sam Falbo Jr. testified, without contradiction, that Re-spondent had previously implemented blanket wage in-creases on the following dates: 24 December 1980, 9September 1981, 23 July 1982, and 3 June 1983. Falbotestified that he and his father first discussed the possibil-ity of a 1984 wage increase in June. At that time it wasdecided that business was not good enough to grant awage increase. In August they discussed the matter againand decided that business was still not good enough.Around 17 September they discussed the matter for thethird time and decided that a wage increase could begiven in mid-October. On Friday, 12 October, SamFalbo Jr. told the clerical employees that the next checksthat covered the week ending that date should include a20-cent-per-hourwage increase for all employees. OnMonday, 15 October, the payroll information was calledto a computerized payroll service for computation andprinting of the checks that were received by the employ-ees on Friday, 19 October.Employee Jesse Carey testified that when he was hiredhe was told by Sam Falbo Jr. that employees would gettwo raises per year, one in January and one in July.Falbo acknowledged that he may have told Carey this in1980, but Falbo further testified that since that year Re-spondent has given wage increases only once per year,usually in the second half of the year. The dates of previ-ous increases recited above bear Falbo out on this point.The General Counsel does not contend that theamount of the 1984 wage increase was unduly large so asto raise the suspicion that it was instituted for purposesother than an expected annual increase in hourly com-pensation.Nor does the General Counsel contend thatthe raise should have been given during the first half ofthe year or, conversely, that the raise should not havebeen given during the second half of 1984. The General 496DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCounsel merely recites several cases for the well-estab-lished principle that when a grant of benefitsis imple-mented during a union campaign,the burden is on theemployer to show that the grant was not in response tothat campaign.An action, however, cannot be in response to a phe-nomenon of which the actor is ignorant. In the casescited by the General Counsel, the employers knew thatunion campaigns were in progress. Here, Respondentcontends it was ignorant of the union campaign until itreceived (on 16 October) notice that Ward was claimingthat he was fired for his union activities. Falbo testifiedthat on 12 October he told his office staff that there wasto be a raise on the next checks-those distributed 19October for the week of 8 through 12 October. Therewas no attempt by the General Counsel to impeach thistestimony; nor was there any attempt to impeach the tes-timony of Falbo that the payroll service was notified on15 October to include the raises on the checks distribut-ed on 19 October. The original charge in this case wasfiled on 15 October and served on Respondent on 16 Oc-tober. There is no evidence that Respondent knew of thecampaign before 16 October and, therefore, no basis forthe conclusion that the grant was "in response to" thatcampaign.18Accordingly,Ishall recommend that thisallegation of the complaint be dismissed.E.Water Fountain and Restroom PrivilegesThe complaint alleges:On or about October 9, 1984, Respondent instituteda policy of providing drink and bathroom privilegesto its employees immediately upon the employees'request.The complaint further alleges that by the institution ofthis policy Respondent has discriminated in regard to theterms and conditions of employment of its employeesthereby discouraging membership in a labor organizationin violation of Section 8(a)(1) and (3) of the Act.The date of 9 October isapparently alleged as the dateof the discriminatory conduct because that is the dateRespondent decided to fire both Ward and Burton. Sev-eral employees testified about Respondent'spractice inregard to allowing employees to go to the bathroom andto get a drink of water, both before and after that date.Ward testified that before his discharge he and otheremployees would be required to wait 20 minutes to anhour after a request before Morgantini or Corriganwould supply them with relief so that they could go tothe restroom or get a drink of water. Burton gavesimilartestimony adding that he once had to wait 1-1/2 hoursbefore Morgantini sent someone to relieve him on a pro-duction line so that he could go to the restroom. Em-ployees Carey and White also testified to being requiredtowait for long periods of time beforegettingrelief to18 Fortifying my conclusion in this regard are the testimonies of Kd-hullen and Careythat on 10October,even before the office employeeswere told about the raiseby Falbo,Morgantim told them that therewould be a raise on theirchecks to be received on 19 October As notedinmy discussionof thedischarge of Burton on 10October,there is noevidence that Respondent knew of the union campaign on that datego to the bathroom or get a drink of water before thedischargeof Ward andBurton.Carey and White furthertestifiedthat after the discharges relief came a lotquicker after requests to the foremen. None of these fouremployees could be specific about any dates of such ex-tended refusals, or such quick grants, of permission toleave the production lines.Employees Brady and Linady, however, who wereusually used by Respondent to spell the employees onthe productionlines, testified that therewas no change inRespondent's procedure in granting relief to employees;employees were relieved as soon as possible, dependingon the workload and the employees available. SupervisorCorrigan further testified that he receivedno instructionto change his policy regarding bathroom breaks after thedischarges of Burton and Ward and, in fact, he made nosuch changes. Morgantini did not testify.The testimonies of'Ward, Burton, Carey, and Whitewere not specific, as one might expect of testimonyabout such daily, undramatic occurrences in the work-place. Even if credited, I would not find their testimonysufficient to conclude that Respondent changed its prac-tice regarding allowing employees to go to the restroomand get a drinkof water.Moreover, I found Lynady,Brady, and Corrigan to have been credible in their testi-mony that no change in fact took place during the unioncampaign.What is, or seems to be, a long time to getrelief is necessarily a function of the sensibilities of theindividual needing relief. This subjective factor, and thelack of showing that Respondent took any extraordinarymeasuresto relieve the employees after it had knowledgeof the union activity, lead me to conclude that the Gen-eralCounsel has not proved this allegation of the com-plaint.Accordingly, I shall recommend dismissal of this alle-gation of the complaint.F. Overtime Notice PracticesThe complaintalleges thatabout 9 October Respond-ent instituteda policy of providing 2 days' advancenotice ofovertime work to its employees.The General Counsel called several employees to testi-fy on thisissue.Ward testified that during the yearbefore his discharge he workeda great dealof overtime.On directexaminationWard first testified that:During the week [when] they needed somebody atnight, they would come around and ask you andmaybe a half hour before night shift would start buton Saturday, roughly around on noontime on[Friday] the notice would be put up on the boardthat there was work on Saturday.Immediately after that, however, Ward testified that thepractice was that each morning Morgantini would post anotice to employees that either I or 2 hours was to beworked overtime that day. On cross-examination, con-sistentwith this latter testimony,Ward testified that Jan-uary through July 1984 the employees regularly worked10 hours a day, except that some employees were al-lowed to "rotate" and get one-half day off per week.Employee Carey testified that before mid-October em- PIZZA CRUST CO497ployees were told when they came to work at 7 a.m.whether they would be working "maybe a little bit laterthan that" each day, and if they were to work on Satur-day "they'd let us know Friday, usually by noon." Careytestified that sincemid-October 1984 he had workedovertime twice and both times he was notified on aWednesday that he was to be working overtime the fol-lowingMonday and Tuesday. On cross-examinationCarey acknowledged that between January and Apriltherewas so much overtime that "we just accepted itthat we would be" working overtime each clay.Employee White testified that after September "therewas a couple of weeks where we had-to work overtimeon Monday and Tuesday nights." For these MondaysandTuesdays a notice was posted the precedingWednesday or Thursday.Respondent called employees Boshman, Linady, andHollenback who testified that there was essentially nochange around the time the union movement started inRespondent's practices regarding posting of notices thatovertime was to be worked.Although the employee witnesses called by Respond-ent were not particularly impressive, and although it ismost curious that Respondent called no supervisors totestifyabout the change (or lack of change) in thenotice-posting practices, I do not believe the GeneralCounsel's testimony has made a prima facie case thatthere was a change designed to interfere with the rightsof the employees under the Act.Between January and April, when business was better,the employees "just accepted it" (as Carey put it) thatthey would be working overtime each day. They werenotified of how much overtime they were to work,either 1 or 2 hours, when they arrived at work each day.I credited the General Counsel's witnesses that after mid-October, Respondent began notifying them as early asWednesday when they would have to work the follow-ingMondays or Tuesdays. However, this change, to theextent it is a change, appears to have been more of afunction of an undisputed decline in business than anyunion activity (known or unknown) of employees. Withless overtime each week, the situation moved from onewhere the employees could expect to work overtimeeach day to one where there would be only 2 days perweek of overtime to be worked. I1 is the purest specula-tion that Respondent began announcing the limited over-time a few days ahead of time because of the union ac-tivities (knowledge of which is still unproved at thispoint). It is just as plausible that because overtime hadbecome less needed Respondent had an opportunity togive longer notices and did so.In summary, I am not persuaded that Respondent insti-tuted any change in its overtime notice practices thatwere intended to, or would have had the effect of, inter-feringwith employees rights in violation of Section8(a)(1) and (3) as alleged in the complaint. Accordingly,Ishall recommend dismissal of this allegation of thecomplaint.On or about October 29, 1984, in order to dis-courage employees from supporting the Union, Re-spondent: (a) granted a $5.00 meal allowance to em-ployees who worked overtime; and, (b) granted apaid one half hour break period to employees whoworked overtime.In its answer to this allegation Respondent replies thatthe practices referred to were established before theunion activity began.When Respondent does not staff a second shift, day-shift employees are, as mentioned above, sometimes re-quired to work as late as 7:30 p.m. This additional 4-hourperiod is called the "second shift" by employees. Em-ployee Jeffery Burton testified that during his 7-yeartenure of employment Respondent never granted the em-ployees any paid mealtime or any money for food whenthey worked the second shift. Dischargee Ward testifiedto the same effect. It is undisputed that for several yearsdockworkers, who regularly work the second shift, havereceived the $5 meal allowance and a paid meal break.Employee White testified that during October produc-tion employees Stanley Dubas and Clarence Davis toldhim that while they were working the second-shift pro-duction areas in October they received a $5 meal allow-ance and a half-hour paid meal break 19 White furthertestified that after he returned to work froma suspensionin January 1985, discussed infra, he also received a paidhalf-hour lunch break and $5 in cash for food from Su-pervisor Corrigan when he worked the second shift.Dubas testified on behalf of Respondent that he re-ceived the meal allowance and half-hour paid mealperiod when working the second shift for the first timeinSeptember.He acknowledged on cross-examinationthat other employees were surprised to hear that he hadreceived these allowances. Corrigan was called by Re-spondent and also testified that it was in September thatDubas asked for the paid lunch break and $5 meal allow-ance (which dockworkers had always received), and hegave it to Dubas. On the cross-examination Corrigan in-sisted that the first time Respondent gave the $5meal al-lowance and paid lunch break on the second shift wasbefore Ward and Burton were discharged.Sam Falbo Jr. testified that the first he had personalknowledge of a grant of these benefits to second-shiftemployees was when one of the charges was filed here.After receipt of the charge he spoke to his father, SamFalbo Sr., who told him that he had been providingmoney for second-shift employees for quitesome time.Sam Falbo Jr. testified that "we have not worked nightshift from January until September, so there was no in-stance for 9 months where anybody would have workeddouble production shifts."The General Counsel has made no attempt to rebutthe testimony of Falbo, Corrigan, and Dubas that the $5meal allowance was instituted, or reinstituted, in Septem-ber 1984. Therefore this action occurred before the initi-ation of the organizational attempt and cannot be held tobe the product of that attempt.G. Overtime Allowances19Respondent did not object to this hearsay testimony and does notThe complaint, paragraph 6, alleges that:dispute the substance thereof 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAccordingly,I shall recommendthat thisallegation ofthe complaint be dismissed.H. Interrogationof Whiteand Change in his WorkingConditionsThe General Counsel alleges that on 29 October Re-spondent, by Sam Falbo Jr., interrogated production em-ployee Kevin White concerning his union activities andthose of other employees. The complaint further allegesthatRespondent, in violation of Section 8(a)(3), on thesame date, changed the working conditions of White byrefusingWhite permission to be excused from overtimeso that he could attend night school.White testified that in September he enrolledin a para-legal course;itsclasseswere to meet on each Mondaynight for 8 weeks beginning 10 September and conclud-ing 29 October. White testified in the week before 10September he asked the head foreman, Tony Morgantini,"if itwould be all right that if we were working over-time onMondays, if I could go at 3:30, after 8 hours."According to White, Morgantini said that he wouldcheck with David Falbo on the matter. When 10 Sep-tember came, White asked to leave at 3:30 p.m., althoughotherswere working overtime, and Morgantini said,"Okay." White further testified that on 17 September hewas excused from working overtime by Morgantini, andthat there "might" have been one other Monday in theperiod from 10 September through 20 October that hewas excused from overtime by Morgantini. White testi-fied that he did not ask to be excused from overtimeeach Monday between 10 September and 29 October; hecut classesat least twice to work overtime. Apparentlyon the three or four remaining Mondays during the 10September through 22 October period, no overtime wasscheduled. Morgantini did not testify.White testified that on 29 October a notice was postedthat overtime would be worked that evening.20 At 10a.m. he approached Morgantini and "reminded him thatIhave a classat night, because I have a test." Morgan-tini replied that he would have to check with DavidFalbo.White testified that about 10:30 he was relieved by an-other employee who told him that he was wanted in theoffice. In the office he met with both Sam Falbo Jr. andDavid Falbo. According to White, Sam Falbo Jr. stated,"I understand you have a problem tonight with going toschool and leaving early." At this White replied he had atest that night and would "really appreciate it" if hecould leave early so that he would have time to shower,eat dinner,and drive to Scranton where theclasses wereheld. According to White:Sam Falbo, Jr., said that, "its like this."He goes, "Iam stuck between a rock and a hard place becausewe have a union campaigngoingon here." And hesaid that he didn't know who was involved. And hestopped and just looked at me.80 This is undisputed,it is also inconflict withthe employee testimonydescribed in sec III, F,above, that afterWard andBurton were dis-charged,Respondent always gave the employees3 days'notice that over-time was to be workedWhite testified to this. He repeated that he would like toleave in time to shower, eat, and look over his notes.White testified that Falbo responded that Respondenthad fired two employees, and charges had been filedagainst him, and because of that "he was talking to hispeople and he would not be able to do anything for mebecause he didn't know who was involving in the cam-paign."White testified that after Falbo said this, Falbo"hesitated," saying nothing.White testified that he re-sponded only that "Well, I would really like to leave."At that Sam Falbo Jr. asked David Falbo how late theshiftwas working; David Falbo replied 4:30 p.m. SamFalbo Jr. then turned to White and stated: "Well, that'sthe best I can do. You will have to stay until 4:30 andthen we'll let you go."According to White's testimony there was no refer-ence by Sam Falbo Jr., or himself, to any prior agree-ment with Morgantini regarding White's desire to be re-leased at 3:30 p.m. on the eight Mondays between 10September and 29 October.Sam Falbo Jr. testified:Well, as I said, I told him that I was concernedwith the situation inasmuch as there was an organiz-ing attempt going on.Ihad no knowledge of whoexactly was involved and beforeIgot myself intoany further situations for giving anyone preferentialtreatment I wanted to examine what I was doing.He then asked me, "Do you consider letting me outearly to be preferential treatment?" And I said tohim, "No, but then I wouldn't be the oneraising thecomplaint. .. ." He said, "Well, I have a test to-night at 6 o'clock." I turned to my brother and Isaid, "What time are you working until?" and hesaid, "Five-thirty." I said, "Can you get him out forfour-thirty"? and, he said, "Yes, I think so." Iturned back to Mr. White andI said,"Four-thirty isthe best I can do," and he said "Fine," and he left.Falbo flatly denied saying more than once that he didnot know who was involved in the union activity.David Falbo testified but was not questioned aboutthis conversation even though something he said, thehour at which the employees were scheduled to be re-leased,was disputed between Sam Falbo Jr. and KevinWhite.To the extent they differ, I credit White over SamFalbo Jr. In addition to having a less credible demeanoron this point, Falbo's recitation of the exchange simplymakes no sense. His reference to "further situations forgiving anyone preferential treatment" is simply inexplica-ble; he had been charged at that point with discriminat-ing againsttwo employees (Burton and Ward), but hewas not charged with giving preferential treatment toanyone. There was no other reason for pointing out thathe had "no knowledge of who exactly was involved"other than an attempt to sound out White. White wastherefore placed in a position of being forced to barterhis knowledge, or suspected knowledge, of union adher-ents for the privilege of being excused from overtimethat day. The questioning of an employee in this manner PIZZA CRUST CO.499constitutes an interrogation and is,therefore,a violationof Section 8(a)(1) of the Act, as I so find and conclude.Ido not believe, however, that making White work 1hour after his regular shift on 29 October was a violationof Section 8(a)(3) of the Act. The General Counsel con-tends that a term of employment was established becauseMorgantini agreed in the week preceding 10 Septemberthat, for 8 weeks, White would be excused from over-time.Morgantini did not testify, but White's testimonyfalls short of establishing that Morgantini granted Whitean 8-week, unqualified exemption from overtime. Mor-gantini saidhe would "check" with David Falbo, and henever toldWhite that Falbo had agreed to the requestfor a standing excuse from overtime during the periodfrom 10 September through 29 October.Further evidence that there was no "automatic" agree-ment that White would be excused is that at least twice,according to his own testimony, White cut classes andworked the overtime. It is doubtful that 'White did thisjust to help Respondent get out more production; it isonly logical to conclude that he did it because he hadbeen told by Morgantini, or some other supervisor, thathe was needed. That is, any excuse from overtime was tobe made on an ad hoc basis, depending on the needs ofproduction.This is what happened on 29 October;21there was no change inWhite's terms or conditions ofemployment, and no violation of Section 8(a)(3), as I findand conclude.22Accordingly, I shall recommend that thisallegation ofthe complaint be dismissed.1.WarningNotice to WhiteOn the following day, Tuesday, 30 October, Whitewas assignedto load the number two oven. Around 11a.m. he complained to Supervisor Bobby Corrigan thathis back was hurting. Corrigan told White, "go see adoctor" and walked away. At 12:15, during the lunch-break,White saw Morgantini in the lunchroom. Whiteasked Morgantinifor help on the oven because his backwas hurting.Morgantinireplied that if White could notdo the job Respondent could not use him. Later in thelunch period Morgantini approached White and said thattherewasno one in theoffice and "they would getahold of me when somebody Was in," according toWhite. At the end of the lunch period White returned tohiswork station.When he reached that point he couldsee from the progress of the shells on the productionlines thathe had 3 or4 minutesbefore anypans reachedhim for loading into the oven. White testifiedthat he satdown because "my back was sore" and waited for the21There is no basis for suggesting that White was required to workuntil 4 30 p in on 29 October because of his union,actual, or suspectedactivities,or his refusal to submit to the interrogation by Sam Falbo Jrrather than because of a need to have him remain to help out in produc-tion; that is,theGeneral Counsel, by introducing no evidence on thepoint, tacitly concedes thatWhite was needed for pioduction after 3 30p.m. on 29 October.22Another persuasive factor is that at no time (lid White tell SamFalbo Jr that he had,or thought he had,a standing excuse from over-time to attend classes If White had been under the impression that hehad such an agreement,he assuredly would have mentioned it to Falboproduction to come to him.23 White testified,withoutcontradiction,that as he was sitting next to the wallMorgantini saw him and said nothing.White further tes-tified that David Falbo then came into the area and sawhim sitting down.Falbo yelled at Morgantini who imme-diately approached White and asked,"What's your prob-lem?" Morgantini then stated "get up."White did so andresumed work when the pans on the conveyor beltreached his work station.White continued working onthe number two oven by himself until 2:30, at whichpoint he was switched to the number one oven.About 3:30 p.m.,quitting time,White was approachedby Morgantini who handed White a warning notice.There was no conversation between Morgantini andWhite at that point.The warning notice states, in perti-nent part,as follows:EMPLOYEE WARNING NOTICEKevin White10/30/841st and Final NoticeNature of Violation-DisobedienceSitting down on the job, during production time.First and Final warning,will be terminated on nextoccurance [sic]./s/TonyMorgantiniSignature of Foreman or Supervisor/s/David FalboOfficial SignatureThat evening White went to a hospital where he wasdiagnosedby a physicianas having a strained back. Hereturned to the plant the next day and gave David Falboa letter from the physician that explained White's condi-tion. Falbo took the letter into the office area, and Whitewent to the lunchroom to wait. Shortly, Falbo came outof the office and stated that White shouldgo home.White did so. The next day, when White returned towork,Morgantini told him not to punch in becauseDavid Falbo wanted to see him in the office. White wentto the office where Falbo told him to go to the companyphysician that afternoon, which White did. The companyphysician also told White that his back was strained andthat he should see an orthopedic physician. The compa-ny doctor wrote out a letter to that effect, and Whitetook the letter back to David Falbo. David Falbo tookthe notice into the office of Sam Falbo Jr. while Whitewaited. Sam Falbo called White into the office and com-mented that White had worked the number two ovenmany times, including overtime,"and you never had anyproblems."White replied that his back had been gettingprogressively worse during the day of 30 October. SamFalbo stated thatWhite would thereafter be on work-men's compensation leave and should pick out an ortho-23White testified that oven-loaders sit on thefloor dungspaces inproduction to escape some of the heat of the oven.There was no cor-roborationofWhiteon this point,and there was no testimony fromWhitethat any supervisor ever saw him sit on the floor before the eventsof 30 October. 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpedic physician and have the doctor send the bill to theCompany. According to White:And that was the end of that conversation. And as Igot up to leave, I mentioned to Dave, I says,"Dave, is it okay if I asked you about the warningslip I got?" And he said, he said, "Go ahead." Hegoes, "What do you want to know?" And I ask,"Well, why did I get it and why was it `First andFinal' notice."And he said that I was creating asafety hazard, that I had my feet in theaisle andthat the skids come up that way And I said, "Well,the skids don't come up that far They go into thedock area about 20 feet before they get there." Andhe didn't say anything. And I said, and I said, "If itwas a safety hazard," I said,"why was this 'obedi-ence' marked"? And then there was no answer, so Ijust left at that point.White, who had worked for Respondent for 3-1/2 years,had never received any warnings, written or verbal,before 30 October.On cross-examination White insisted that, while he wassitting against the wall in the area of the number twooven,his legswere tuckedin at all times;they werenever out in theaisle.He further denied ever havingseen hand or pallet jacks going down the aisle throughthe area of the number two oven. White acknowledgedthat he said nothing to Morgantini when Morgantiniasked, "What's your problem?" White explained that hethought there was no point in telling Morgantini morethan he already had.Employee Tom Brady was in charge of starting theovens each morning and thereafter conducting mainte-nance on them. Brady had been employed by Respond-ent for 10 years at the time of his testimony. Brady testi-fied on behalf of Respondent that he saw Whitesitting inthe aisle on the day in question. Brady described the aisleas 150 feet long on one side of the building, but he wasnot asked how wide theaislewas.Brady testified thatWhite was not against the wall but was in the aisle withhis back toward the shipping area as he faced the frontof the building where thepanning areais located. Bradyalso testified thatWhite was not sitting with his feet upunder him but rather with them straight out in front ofhim. Brady testified that he had never seen an employeesit in the aisleway before, and he added that it would bedangerous for anyone to do so as racks carryingpans arepushed up and down that hall, and it is possible that apan could fall off. When he was asked if he was sur-prised to see Whitesittingashe was Brady replied,"Yes."24 When asked why he was surprised to see Whitethere Brady responded, "If I was going to sit I wouldnot sit where anybody couldsee meor in an aisleway."Respondent also called Walter Linady, an employee of7 years' experience with Respondent. Linady operatedthe divider, and he is used by Respondent to relieveother employees at various times. Linady has worked alljobs in the plant at one time or another during histenure. Linady was asked on direct examination:24 The record,Tr 1126, LL 16 and17, is accordingly correctedQ.What is the practice, if you cantellme, as faras people sitting in the aisle during production time?A. You are not allowed to do that.Q. How would you know that?A. Commonsense.Racks go up and down thataisle.All the jobs are standing positions.Linady did not testify that he saw White sitting in theaisle on the day in question. (He also did not say thattherewas a rule against sitting down anywhere in theproduction area.)David Falbo testified that at sometime between 10:30a.m. and noon on 30 October he observed White, as hedescribed it:Itwas off to the side of his station near a wall. Hewas in between a couple of racks and I saw him sitdown in between the racks and his legs were stick-ing out into the aisleway . . . 18 inches, 2 feet.David Falbo testified that he instructed Morgantini. "Togo down and have Kevin get up. Sitting down in a pro-duction area was not allowed at any time." Falbo testi-fied that he had never seen anyone sitting in the produc-tion area with their feet in the aisle and that the reasonfor the warning was:First of all, he saw me standing there and I sawhim standing there, and he just went over and satright down in front of me, knowing that the rulewas that there was no sitting down.His feet were out into the aisle which for his ownsafety shouldn't have been because there are racksand carts that get pushed up and down the aisleconstantly during the day that could have hit himand they're high enough that people would nothave seen his legs in the aisleway if they were push-ing it from behind.David Falbo further testified that it was on his instruc-tion that Morgantini gave White the warning notice re-produced above.As noted above, White testified thaton returning fromthe physician's office on 31 October, he asked DavidFalbo why he had been given a warning notice that wasmarked "First and Final" and why "Disobedience" wasmarked.David Falbo did not deny that White askedthese questions; nor did Falbo deny that he made no re-sponse to White On cross-examination David Falbo ac-knowledged that by the time he saw White sitting downin the aisle, he had been told by Morgantini that Whitehad complained of a sore back. Falbo further acknowl-edged that while White was sitting down, no productionwas passingWhite'swork station unattended.Whenasked why he had not had Kevin White called to theoffice for presentation of the written warning notice (Re-spondent's usual practice), and why he did not haveMorgantini ask White to sign the notice, Falbo replied:I felt as if there shouldn't had been, you know, areal federal case madeout of it. There was a warn-ing slip that had to been seen by Mr. White but, likeI said, I was busy at the time setting up production. PIZZA CRUST COWhen pressed on the matter and asked again if it was notstandard procedure to give the employees Written warn-ing notices in the office, in the presence of two manage-ment representatives, Falbo replied, "Well, we had anexception this time." When asked if the information fromMorgantini (thatWhite had been complaining of a soreback) did not cause him to reconsiderissuing awarningtoWhite, Falbo replied- "I had nothing concrete to goon that he did have a back problem." When asked why,in view of the prior testimony about the safety problemand possible harm to Kevin White, he did not check thebox marked "Safety" Falbo replied, "I should have, whyI didn't know."On redirect examination Falbo changed his testimonyto state that at the time he saw White sitting down hehad not heard that White had been complaining about asore back. I do not believe this: but whichever is correct,it isclear from Falbo's testimony that, by the time hecomposed that warning notice reproduced above, he hadheard from Morgantini that White had made such com-plaints.According to the uncontested25 testimony of White,Morgantini saw White sitting on the floor but said noth-ing about it until David Falbo ordered him to do so. Theprobabilities are that if White had been sitting in viola-tion of a plant rule, or was sitting in an unsafe position,Morgantini would have said something to White withoutwaiting to be ordered to do so by David Falbo. Al-though this is only a logical probability, it is an absolutecertainty that if White had been doing anything unsafe,David Falbo would have checked the "Safety" box onthewarning notice. This Falbo did not do. For thisreasonI discredit the testimony of Falbo and Brady thatWhite was sitting in a position likely to imperil himselfto anyone else. I further discredit Falbo's testimony thatthere was a disciplinary rule against employeessitting atanytime in the production area. If there had been such arule, again,Morgantmi would probably have said some-thing to White without being ordered to do so by Falbo.But more importantly, production employees Brady andLinady, who were clearly disposed to help Respondentany way they could by their testimonies, made no men-tion of any such rule.Of course, any employer would discipline any employ-ee who was assigned to work on a production line if theemployee let production go by his work station un-touched, whether this was because the employee was sit-ting down or because the employee was engaged in someother type of neglect of duty. The handwritten portionof the notice, in its reference to "during productiontime," indicates that this is what Falbo vas chargingWhite with However, it is clear that White was not let-ting production go by his work station without doing hisjob because there was no production coming down theconveyor while he was seated. Therefore, a warningabout "production time" would not, and cannot, with-stand scrutiny. Apparently Falbo realized this betweenthe time he drafted the warning notice and the time hetoldWhite that it was actually for a safety violation.This is a classic shift in defenses, and it is clear that nei-25Morgantmidid not testify501ther production interference nor safety was a reason forthe warning.26The complaint alleges that Respondent's real reasonfor the warning notice was the union activity of White.As noted, the substance of the notice is plainly spurious.Moreover, for White's nonoffense'27 David Falbo de-clared thatWhite would be discharged for recurrencethree times:"First and Final" is written in twice and, re-dundantly, Falbo added, "will be terminated on next oc-currence." These three "finality" warnings for a first of-fense (in 3-1/2 years) indicate an extreme hostilitytowardWhite, or toward some activity White had en-gaged in; they assuredly were not based on a professeddesire to preserve safety or even production.28However, the invalidity of the warning notice, and thehostility that it reflects, do not prove that it was issuedbecause of known, suspected union activities of White.The fact that White was unlawfully interrogated by SamFalbo Jr. the day before issuance of the spurious warningnotice raises a suspicion that David Falbo's hostility wasbased on suspected union activity of White. Also, itcould be argued that the notice was issued in retributionagainstWhite because he did not respond to the interro-gation.However, as in the cases of Ward's and Burton'sdischarges, speculation is all this exercise would be.AlthoughRespondent knew of the organizationaleffort by 30 October, the employees, including White,were still making an effort to keep the identities of theemployees involved a secret. There simply is no evi-dence that Respondent knew that White was one of thetwo employees involved from the beginning of the orga-nization effort; indeed, there is no evidence that Re-spondent knew that White was involved at all. The inter-rogation does not provide this required element of proof.White was apparently interrogated because he needed afavor, to wit, being excused from work earlier than otheremployees. For all that appears from this record, SamFalbo Jr. would have sought the same information fromany employee who came to him needing such a favor.When the interrogation of White was completed, SamFalbo knew no more about the union activity than hedid before.In summary, although it is clear that Respondent was"out to get" White for some reason, there is insufficientevidence to conclude that the reason was known or sus-pected union activities of White. Accordingly, I shallrecommend dismissal of the allegation that the 30 Octo-ber warning notice to White was issued in violation ofSection 8(a)(3) and (1).J. Statements to CareyThe complaint, paragraph 7, alleges:26There was no "disobedience" involved As I have found abovetherewas no generalrule against sitting down in the production area,and White got up when Morgantmi told him to do so27At least, as Falbo testified,itwas no "federal case "28 There is,assumingthatWhitehad done something wrong regardingeither safety or production, "overreactionto a violationof a rule or ac-cepted standard may itself bean indicationof pretext "Sea-Land Service,240 NLRB 1146, 1147 (1979) 502DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn or about November 2, 1984 Respondent,actingthrough Sam Falbo, Jr., in the plant office:(a) in-formed an employee that the employee was beingreassigned to his former position of employment be-cause of the union activities of Respondent's em-ployees,and (b)created an impression that theUnion activities of Respondent'semployees wereunder surveillance by informing the employee thatRespondent was aware of the Union activities of itsemployees and the identity of those employees whoengaged in union activities.The employee involvedin this allegation is JesseCarey.Carey has worked almost all jobs in the plant during a4-1/2-year tenure. One of the jobs with which Carey hasexperienced difficulty is the operation of the divider, themachine that produces dough balls.A great deal of oil isused in this process,and Carey is allergic to that oil ashe found out in 1982. In the summer of that year Careysaw a dermatologist who sent a note to theCompany tothe effect that Carey was, in fact, allergic to the oil.After that date, Carey was assigned to work the divideronly when "they were on the spot,"according to Carey.These sporadic assignments would last for a few days orup to a week,depending on production needs.On 30 Oc-tober,when Carey was working the day shift on thepress, he was instructed to go to theofficewith ForemanCorrigan.In the office he met Sam Falbo Jr. and DavidFalbo.Sam Falbo told Carey that a lot of employeeswere failing to show up to work on the second shift andRespondent wanted him to begin working 1 to 9 p.m.Falbo wantedCarey to workthe press until 3:30 p.m.,then he would be switched to the divider.Carey madeno objection to this proposed transfer.On 31 October Carey reported to his new shift, but heworked the entire day on the press and was not exposedto the oil on the divider.On 1 November Carey didwork 4 hours on the divider and his hands broke out in arash.On 2 November,before the scheduled time forCarey to began working on the divider,Carey com-plained toMorgantini that the oil at the divider wascausing a rash.Morgantini indicated to Carey that hewould report the matter to the front office.Within 15minutes Carey was called to the office where he metwith SamFalbo Jr., David Falbo,and Morgantini.According to Carey's testimony on direct examination:Ientered the room withTony,andDavid andSammy were there.And Sammy said,"I understandwe have a problem with the divider," after he hadoffered me a seat. And he said that-he was gettingout a piece of paper and pencil,and he said thatthey had union-there's a union campaign going on;theyhad charges filed against them,and he didn'twant to get screwed any further,and that he wasgoing to take care of this,he was going to ask mesome questions about my rash.Q.What else was said? What happened next?A.Well, he said that he didn'twant to get intoany further trouble with the union. He said that-heasked me why three days prior,when they put meon the job,that I didn't say anything about it then?Q. Anddid you respond?A. No. He continued to talk....He said aboutthe union campaign going on,the charges; and hesaid that all of a sudden now,people are gettingsick and injured....And Itried to cut in andsay,well,I'm not trying to screw you.But justbefore that he-well,Icut in and said,I'm notgoing to try-I said,I'm not tryng to screw you.And he cut me off. . .and said,"don't bull-shitme." He said,"we're breaking ground here,"some-thing very similar to that,and that"we knowwhat's going on any who's behind it."And then during the conversation,he also saidthat-he just kept going,and I really didn'tget tosay anything until I cut in that time,and he cut meoff.He also said that no union was going to bringthem down,tome.And Ijust sat there.Ididn'tknow what to say.Ididn't know if he wanted meto say anything or not.At the end of the meeting Carey went back to operatingthe press.On the following Monday he returned to hisprior job of working the press on the day shift, andCarey has not been reassigned to work the divider.According to Sam Falbo Jr.:He then started to tell me about his rash and I saidwait a minute.I said I want to get a pencil andpaper and I want to take some of the stuff down. Isaid I've already had two unfair labor practicecharges filed,Ihave twooutstandingworkmen'scomp.claims andbeforeIwind up with my ass in asling,Iwant to knowwhat's going on.Right nowI'm not goingto do anything without myattorney.He started to say something else to men and I saidlook Jesse,I know what's going onwith you, don'ttry to bullshitme and I won't try to bullshit you.At that timeI believed that he was there to precipi-tate an incident,because twodays prior he hadmade no mentionof any of thistome.He said tome, well,you can ask AntoinetteBianco about myrash. I said,Jesse,I'm not questioningyou aboutyour rash, but why didn'tyou tell metwo daysago? And he didn't answer me.Carey hadgiven the dermatologist's1982 note to aformer supervisor who, it is clearfrom this record,failedto put it inCarey's personnelfile.Thereisno evidencethat the Falbosknew of therash causedby the dividerwhen Careywas reassignedto it on 30 October.Even in Carey'saccount,there is not evidence thatFalbo told Carey that he wasbeing reassignedto the jobof press operator because of the union activitiesof otheremployees;therefore,I shall recommend that paragraph7, subparagraph(a), be dismissed.The essential differencebetween Carey'saccount ofthe conversationand Falbo's is whether, as Carey testi-fied,Falbo stated,"we know what's going on and who'sbehind it,"or whetherFalbostated,as he testified, "I PIZZA CRUST CO.503know what's going on with you." Falbo impressed mefavorably in his testimony as he candidly admitted thathe knew, or suspected, Carey's union allegiance. Falbowas further impressive in his testimony that he thoughtthat he was being set up. This was not an illogical con-clusion because Carey made no protest about his beingassignedto the divider when the assignment was madeon 30 October. Even taking Carey's account in its mostfavorable light, however, the most that can be made ofFalbo's statement is that he believed that "all of suddenpeople are getting sick and injured" and "we knowwhat's going on and who's behind it." At most this is anallegation that employees were feigning sickness andinjury that, of course, is not protected activity. There-fore, even taking Carey's account as true, I would notfind a violation of Section 8(a)(1) on the basis of Falbo'sremarks.Accordingly, I shall recommend that paragraph 7(b) ofthe complaint also be dismissed.K. Threatsto BaylyThe complaint alleges that on 7 November Respond-ent, by Sam Falbo Jr., threatened its employees with un-specified reprisals because of their union activities andsympathies.TheGeneralCounsel called employeeCharles Bayly in support of this allegation.Bayly testi-fied that on 7 November he was depanning on the pro-duction lines.He was asked on direct examination ifthere were any problems with production that day andhe replied,"the pan return kept shuttingdown." TheGeneral Counsel did not askBayly why thepan returnkept shutting down.Bayly testified that at the end of the day he wenttoward the area of the cafeteriawhere thetimeclock islocated.As he approached the cafeteria,he could hereSam Falbo Jr. "in the cafeteria talking about union sabo-tage and how he wasn'tgoing to tolerate it anymore."As Bayly stepped through the door of the cafeteriaFalbo ordered him to go to the office immediately.When they reached the office,Falbo and Supervisor JoeTusco were present. According to Bayly:A. He stated,"I'd like toget something straightwith you,and I want you to understand it. I'm notgoing to tolerate[any]more union sabotage. Toomany people have cocky attitudes here, and it'sabout time we did something about it." Then hewent on about telling me about Butch, or JoeTusko, how he's a foreman,a superior,and I shouldrespect him.Then he said,"If there'sany beltsmessed with any way,I'm coming after you, per-sonally."And that was it, basically.Q. Is there anything else you recall from thatconversation,any other reference to the union?A. Yes. They didn'tcare how many people theyhad to getrid of; how manypeople they had to getrid of and howmany people he had to take withme-take with him, he'd take this whole plantdown,win or lose.On cross-examination Bayly acknowledged that duringthe day he had been stacking pans on the conveyor beltshigher than he should have been and that sometimespans being stacked too high causes breakdowns in pro-duction. Bayly further acknowledged that at one point,when the pans jammed up the conveyor belt, Tuskowalked by him and stated, "keep it up" in a sardonicalfashion.Sam Falbo Jr. testified that about 3 p.m. that day hewas approached by Tusko who reported that he had at-tempted to reprimand Bayly for causing a jam on thepan return. Tusko complained that Bayly had laughed athim "and made more or less a joke out of it." Falbo tes-tified that he went to the cafeteria twice at the end ofthe shift to find Bayly. On his first trip to the cafeteriahe stated to the persons who were there that "I don'tknow what's going on here, but I'm going to put a stopto it right now." He did not find Bayly on that trip tothe cafeteria but did find him on a second attempt a fewminutes later. Further, according to FalboI said to him, I want to see you in my office rightnow. At that point in time I turned around andButch Tusko had apparently come into the cafeteriafrom the loading area and I said I want you withme.We then went into the office. And, I said toBayly at that time, I said, I don't know what youthink this man's function is, but when he tells yousomething, you'd better pay attention. He's not hereto be laughed at. When he tells you something it'sdust like any other foreman in the plant telling yousomething, whether he's your direct supervisor ornot. [I also said] that regardless of what was goingon here, until I heard different, I was running thisplant and not any union and that any further sabo-tage or fooling around with equipment, I wouldcome looking directly for him.When asked why he made such a statement Falbo re-plied:In the plant at that time there was a lot ofruckus-people giving each otherfistsalutes,peoplewalking into the plant with arms aroundeach other, three and four of them. I found this be-havior to be peculiar at the least,so I assumed thatithad something to do with the Union or do wehave a large gay community in our employ?To the extent that theirtestimoniesdiffer, I credit Falboover Bayly. Bayly was an unimpressive witness andclearly made an attempt to set the scene as though noth-ing had happened before being chastised by Falbo. Baylywas most incredible in this attempt. However, even ac-cepting Bayly's account, there is no evidence that Falbowas threatening to do anything to any employees be-cause of their protected union activities.Accordingly, I shall recommend that this allegation ofthe complaint be dismissed.L. Interferencewith DistributionsThe complaintalleges that on 14 and 18 DecemberDavid Falbo,Sam Falbo Jr., and/or Sam Falbo Sr. pro-hibited employees from distributing union literature out- 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsideRespondent's plant. The complaint further allegesthat on 14 December David Falbo informed employeesthat Respondent would call the police because the em-ployeeswere distributing union literature outside theplant.About 3 p.m. on 14 December,Business Representa-tiveCarlacci and discharged employees Burton andWard drove in Carlacci's car to the parking lot of abuilding about a block from Respondent's property.White and Kilhullen, who were then on workmen's com-pensation leave, drove in another car to Respondent'sparking lot. The purpose of the five men was to distrib-ute unionleaflets to employees who were getting off thefirst shift and reporting to the second. What occurred isnot in substantialdispute, except for an exchange be-tween White and Sam Falbo Sr.David Falbo testified that he saw White and Kilhullenstandingin the parking lot. He asked what they weredoing there and White replied that they were going topass out"some stuff." According to David Falbo:I said, well, Kevin, you're not here to see me aboutyour compensationclaim,about your injury, you'renot here to go to work, so basically you don't havereally any business to be on the property. I said, ifyou want to go to the entrance and hand out what-ever you're handing out, that's fine with me, butdon't do it on the property.David Falbo further testified that he told Kilhullen tomove his automobile off the property, and Kilhullencomplied. David Falbo went into the building.Kilhullen and White left the parking lot in Kilhullen'scar and joined Carlacci,Ward, and Burton who hadparked across the road. The five men, with leaflets, thenbegan to walk toward Respondent's parking lot. Whenthey got to the border of Respondent's property, SamFalbo Jr. addressed Carlacci. Falbo stated that he didnot want Burton or Ward to step on the premises anddid not want any leafleting done by anyone on Respond-ent's property. Carlacci replied that White and Kilhullenwere still employees of Respondent and had a right to beon Respondent's property. According to Falbo's owntestimony he responded:I said,well, Ralph,as far asI'm concerned, they'reon workmen's compensation; they haveno businesshere about the compensationclaims;they're nothere to go to work; and they have no companybusinessto conduct. So, as far as I'm concerned, ifyou want to distribute your leaflets at the entrances,Iwon't stop you, but I don't want anybody on thepremises.Carlacci agreed that the men would stand just off thepremisesand hand out union leaflets. Sam Falbo Jr. thenleft and the five men stayed at the entrances to the park-ing lot where they handed out literature to those em-ployees who were entering and leaving.On 18 December Carlacci, Burton, Killhullen, Ward,and White returned to the premises for purpose of lea-fleting. Burton testified that when he went to one of theentranceways to the parking lot, Sam Falbo Sr. met himas Falbo drove into the parking lot. Falbo rolled downhis automobile window and said, "you're not going to behanding these leaflets out on my property. Don't be ob-structing traffic and blocking my entranceways."29Kil-hullen testified,without contradiction, that he was alsogiven these instructions by David Falbo and Sam FalboJr. on 18 December when he stoodat an entrance pass-ing out unionleaflets.White testified that while he wasleafletingon 14 De-cember Sam Falbo Sr. and David Falbo came out of theplant. According to White, Sam Falbo Sr.said this was his plant and that it was his propertyand that I didn't have a right to be there and that Ihad better not attempt to stop any cars or blocktraffic.White testified that he responded that he would not beblocking traffic and that he had the right to do what hewas doing. Further, according to WhiteWell, he [Sam Falbo Sr.] said something like "We'llsee." But Dave got really mad and started yelling tome that, he goes, "You've got rights." He goes,"Well,we have got rights, too." And he says,"That's it, I'm calling the cops."White continued leafleting and there is no evidence thatthe police were called.Although Sam Falbo Sr. did not testify, David Falboand employee Ray Swanson, who was also in the area,testified that they heard White tell Sam Falbo "go fuckyourself," and immediately after that was when DavidFalbo said, "That's it, I'm calling the cops." I creditDavid Falbo and Swanson over White. According toWhite, David Falbo first said that Respondent had rightsand immediately stated that he was "calling the cops." Ido not believe it happened this way; I believe that DavidFalbo said nothing about calling the police until he andhis father were cursed by White. That is, it is more logi-cal that David Falbo made this statement in response tobeing cursed; it is not logical that he just added theremark to a statement that Respondent had its rightsalso.Additionally, I found David Falbo and Swanson tohave a more credible demeanor on this point.Because White, and any other employees within hear-ing distance, assuredly knew that David Falbo had madethe "cops" remark because his father had been cursed,and not because White had also said he had his statutoryrights, there could be no element of coercion present.Accordingly, I shall recommend dismissal of the allega-tion that Respondent threatened to call the police be-cause the employees were engaged in protected unionactivity.However, the evidence that on 14 and 18 Decemberemployees were forbidden by the Falbo's to be on Re-spondent's parking lot to distribute literature to employ-ees is another matter.30 InGTE Lenkurt, Inc.,20429 Sam Falbo Sr did not testify30ClearlyRespondent had a right to bar nonemployees Carlacci,Ward,and Burton from soliciting on the property, even if the parking lothad otherwise been open to the public, which,presumably,itwas notSeeCentral HardwareCo v NLRB,407 U S539 (1972) PIZZA CRUST CO.505NLRB 921 (1973), a majority of the Board concludedthat when an employer's no-cross rule denies all off-dutyemployees access to the premises for any purpose, and isnot discriminatorily applied against employeesengagedin union activities, the rule is presumptively valid absenta showing by the union that no adequate alternativemeans of communication is available to it. However, thecurrent law is clearly stated inTri-CountyMedicalCenter,222 NLRB 1089 (1979):The holding ofGTE Lenkurtmust be narrowlyconstrued to prevent undue interference with therights of employees under Section 7 of the Actfreely to communciate their interest in union activi-ty to those who work on different shifts. InBulovaWatch Company, Inc.,208 NLRB 798 (1974), weheld, distinguishingLenkurt,that the employer vio-lated Section 8(a)(1) of the Act by restricting em-ployees access to outside areas of the plant shortlybefore their working shift. In that case, as here, itdid not appear from the record that the employerhad published or disseminated to its employees anyno-access rule concerning off-duty employees.Weconclude, in order to effectuate the policies of theAct, that such a rule is valid only if it (1) limitsaccess solelywith respect to the interior of theplant and other working areas; (2) is clearly dissemi-nated to all employees; and (3) applies to off-dutyemployees seeking access to the plant for any pur-pose and not just to those employeesengaging inunion activity. Finally, except where justified bybusiness reasons, a rule which denies off-duty em-ployees entry to parking lots, gates, and other out-side nonworking areas will be found invalid. [Foot-note omitted.]Respondent advances no business justification for its in-struction.Therefore, it is clear that by prohibiting off-duty employees White and Kilhullen from entering itsparking lot on 14 and 18 December, Respondent inter-fered with Section 7 employee rights and thereby violat-ed Section 8(a)(1) of the Act, as I so find and con-clude.31M. Suspensionof White1.FactsOn 14 December, at a time when employee KevinWhite was still on workmen's compensation leave, SamFalbo Jr. addressed a letter to White stating:It has come to my attention that you have madecertain allegations against me and/or our Company,specifically regarding our business practices.Morespecifically, I have been informed that you have ac-cused us of having fixed the company's books andrecords.Your allegations that our Company's recordshave been "fixed" are totally false.Apparently you have made such statements in thecourse of your organizing efforts on behalf of theUnited Food and Commercial Workers.The letter continues that Respondent recognizes that em-ployees have rights to engage in organizational activities,but it further states that they have no right to make suchfalse allegations.The letter states that because of the"improper conduct specified above" that at such time asWhite is able to return from his workmen's compensationleave, he would be suspended immediately for a periodof 3 workdays. The letter concludes that if White wishedto discuss the matter with Falbo before the implementa-tion of the suspension he could call to make an appoint-ment.The suspension was effectuated on 26, 27, and 28 De-cember. The complaint alleges that the 3-day suspensionw. -s imposed in violation of White's rights under Section8(a)(1) and (3) of the Act. Respondent's answer statesthatWhite was suspended "solely because of the impro-priety and scandalousness of remarks and accusations hemade in the presence of others concerning the conductof Respondent's business, and concerning the Falbofamily, in that he falsely accused the Falbos and theircompany of highly improper and clearly unlawful activi-ties in the course of operating Respondent's business."$2The General Counsel replies that no such remarks weremade, but, assuming that White said the things of whichhe is accused, the remarks were made in the course ofactivity generally protected by the Act and were not soextreme as to remove White's conduct from the sphereof protection afforded by the Act.Production employee Cathy Boshman testified that on13 December, about 8 p.m., employee Kevin White, dis-charged employee Jeffery Burton, and Union Represent-ative John Ryan came to her home for the purpose ofasking her to sign a union authorizationcard.Boshmantestified that "they" said that if she did not sign a cardshe would not have a job within 90 days. According toBoshman,White did most of the talking. During the so-licitation,Whitesaidthat you wouldn't have to worry about [Re-spondent] shutting down because they were goingto pull their books and that he knows of instanceswhere they had fixed their books and that theycould get away with it because they had two sets,because of their money, the power and the pull, like[the]Mafia.31Respondent argues thatthe Union waived theemployees'rights todistribute literature in the parkinglot.This argument is premised on thefact thateach time the employees, and Carlacci, weretold that they werenot allowedto step on Respondent's property, they replied that they hadno intentions of doingsoThishardly constitutes a conscious waiver ofstatutory rights.At most,the employees and their representatives wererespondingthat theywouldcomplywith the Falbos'directives,herefound unlawfulBoshman testified that she told the men that she was notinterestedin signingthe union card and she asked themto leave and not return to her home again.98 Respondent does not deny knowledge of White's union activities atthis point,White had appeared with the union representatives at the pree-lection conference on 14 November 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBoshman further testified that after the men left shedecided to call David Falbo. When she reached FalboI told him whatpromisesthat they made and I toldhim what they said about the books and what theysaid aboutthe 90 days if you didn'tsign it andabout them fixing the books and the power and thepull like[the]Mafia.Boshman further testified that David Falbo asked her torepeatwhat White had said about "fixing of the books,"and she did so.Boshman testified that she reported to work the nextday at her normal startingtime,7 a.m. She met withDavid Falbo who asked her "if I would repeat about thebooks and what they said about the Mafia,and I said Iwould,and Idid."David Falbo then askedBoshman ifshe would repeat what she had said to the companylawyer;Boshman agreedto do so.David Falbo testified that in the 13 December tele-phone conversation with Boshman:She says, well, there are a couple ofthings I wantto tell you and I said go ahead. I don't remembereverything she told me but one thing that she wasreally concerned about was she was told that if shedidn't signthe Union card that within 90 days shewould lose her job and she was talking very fastand she went into that Kevin White said that heknew of instances that we fixed our booksand thatwe were associated with the Mafia.Falbo further testified that he asked Boshman to repeatwhat she had said two or three times. After that hecalled the attorney and then his brother, Sam Jr., on thetelephone. Further, according to David Falbo, the nextmorningBoshman met with him and Sam Falbo Jr. Ac-cording to David Falbo:I said,Cathy, let's go over it one more time, exactlywhat was said last night, and she proceeded to tellme the same things she had told me the nightbefore, that she was told about losing her job if shedidn't sign the card after 90 days and that KevinWhite knew of instances that we fixed our books,and that we were associated with the Mafia.Sam Falbo Jr. described the sequence of events in hisdirect testimony as follows:Q.And would you give us the background ofthat happened there?A. On the evening of December the 13th, verylate, some time after eleven o'clock, I got a tele-phone call from my brother. He had said to me thathe had gotten a call from Cathy Boshman and thatshe had related an incident that happened to her ather house regarding a visit paid to her by KevinWhite and some other people about the Union. Andhe said to me that Kevin White was out claimingthatwe fix our books, that we keep two sets ofrecords, that in essence we do things that are illegaland are able to buy our way out of them because ofour position in the community and our position inbusiness.And I said to him at that point in time, be-cause to be perfectly honest,Iwas really irritated atbeing bothered at eleven-thirty at night because Iwas sick of this nonsense,Iwas tired.I said to him,look, I can't deal with it right now.Tomorrowmorning I'll get up and I'll call [the companylawyer]and I'llhave a discussion with him.I said,what he says I'll do. So, the next morning I camein, and David had already contacted you [the com-pany lawyer].Isubsequently had a conversationwith you and told you that I had spoken with myfatherand he wanted some action taken. Wecouldn't let this thing go unanswered.Q. Did you subsequently have confirmed throughMs. Boshman the statement she told you Mr. Whitemade?A. Yes.Q.Was thatthe next day?A. No, it wassome time after that.Falbo acknowledged on cross-examination that DavidFalbo had not told him about the alleged "Mafia"remark by White that had been reported to him by Bosh-man on the night of 13 December.Sam Falbo Jr. further testified that on the morning of26 December White came to his office to discussthe sus-pension.He testified thatWhite denied having said"those things." Falbo replied that he had no reason tobelieve that an employee would fabricate "those thingout of thin air." Falbo said that he was not satisfied withWhite's denial and the suspension was imposed for 3days as the letter had indicated.To rebut the testimony of Boshman, the GeneralCounsel called White and Ryan. White denied that any-thingwas said about "the Mafia" when he, Ryan, andBurton visited Boshman's home; he further testified thatitwas Boshman who, at one point in the conversation,said that the Falbos had two sets of books. Ryan deniedthat anything was said about the company books or thatanyone at the meeting made a reference to the Mafia.White testified that Boshman stated that there weretwo sets of Falbo books; Ryan testified that there wereno statements made about the company books in themeeting of 13 December. Moreover, Burton, who testi-fied at length on other matters, was not asked about theevents at Boshman's house, thus warranting the inferencethat, if asked, his testimony would have been unfavorableto the General Counsel on this point.These conflicts in the General Counsel'scase and amore favorable demeanor of Boshman on the point leadme to credit Boshman, which I do. It is, however, to benoted that Boshman did not testify that White said thatthe Falbo's were "affiliated with" the Mafia, which iswhat David Falbo testified that Boshman told him. Shetestified on direct and cross-examinationthatWhite hadsaid that the Falbo's had "pull like the Mafia." Assumingthat "pull" equates with politicaland economic influ-ence,it is stillnot an allegation that the "pull" camefrom the same source, criminality.Nor is there any basis to conclude that the "Mafia"remark, in whatever form it was transmitted to DavidFalbo, had anything to do with the suspension. It is not PIZZA CRUST CO507mentioned in the letter of suspension; Sam Falbo Jr. didnot testify that the "Mafia" remark had anything to dowith the suspension; and it is clear that Sam Falbo Jr.did not even know of the remark when the suspensionletter was drafted.332.Conclusions on White's suspensionThe solicitationatBoshman'skitchen table was, ofcourse, protected union activity. The Act gives employ-ees greatlatitude of expressionwhen engaging in suchprotected activity, but it is clear that a solicitation canlose its protection if its contentstransgresscertain bound-aries.Generally, Section 7 protects all speech that is a partof otherwise protected conduct. As the Board stated inDreis & Krump Mfg.,221 NLRB 309, 315 (1975):[O]ffensive, vulgar, defamatory or opprobrious re-marksuttered during the course of protected activi-tieswill not remove activities from the Act's pro-tection unless they are soflagrant,violent, or ex-treme as to render the individual unfit for furtherservice.This is, indeed, a large umbrella of protection; so large,in fact, that some genuinely, tasteless, revulsive, and oth-erwise indefensible remarks have been held protected bythe Board and courts because the remarks were made inthe course of protected activities.But the protection is not limitless. The authorities haverecognized that certain speech, even in the context ofprotected concerted activity, cannot be held to be pro-tected.The phraseology that has been used to describewhat it takes for defamatory remarks to lose the protec-tion of the Act has been couched to terms of. "malice ordeliberate intention to falsify";34 "deliberately and mali-ciously false";35 "fraught with malice";36 "malicious op-position to the exercise by Respondent of a right";37"malicious or bad faith intent";38 and "deliberately ormaliciously false."39The common thread of these cases is that the statutoryprotection is lost when defamatory statements are madeout of malice, or they are made in reckless disregard forthe truth. As succinctly stated by Justice Clark inLinn v.Plant Guard Workers Local 114,383 U.S. 53, 63 (1966),"[T]he most repulsive speech enjoys immunity providedit falls short of a deliberate or reckless untruth."This standard was reaffirmed inLetterCarriers v.Alston,418 U.S. 264, 283 (1974). AlthoughLetter CarriersandLinnwere libel actions, the principles applied by thesaDavid Falbotestifiedthaton the morning of 14 December, Bosh-man repeatedthe "Mafia" and "books"remarks to himself and SamFalboJrBoshman,however, testified to no suchmeeting,and SamFalbo Jr testified that itwas "some timeafter" 14 Decemberthat he metwithBoshmanto get heraccountof the 13 Decembervisit to her homeby White,Burton,and Ryan Therefore, I discredit David Falbo on thispoint34WestinghouseElectric Corp.,77 NLRB 1058, 1060 (1948).ssAmericanShuffleboard Co,92 NLRB 1172, 1274 (1951)ssHicks Ponder Co,168 NLRB 806, 815 (1967)91 Ibid38Lepton MfgCo, 203 NLRB 309, 311 (1973)se JacobsTransfer,201 NLRB 210, 218 (1973)Court came from the National Labor Relations Act, andwhat the Courtimmunizedfrom the reach of libel ac-tions was speech protected by Section 7 of the Act.The issue thus becomes: Was White's statement re-garding two sets of books, or fixed books, "a deliberateor reckless untruth"?White denied making the remark altogether. He didnot claim that he, in fact, knew of cases of illegal book-keeping practices. He did not claim that he was passingalong hearsay from a person who is in a position toknow about Respondent's bookkeeping practices .40 Hedid not even claim to bepassing alonga rumor he hadheard elsewhere. He appears to have made up the allega-tion "on the spot." This is "reckless untruth," or "reck-less disregard for the truth," in its purest form.This reckless disregard for the truth transcends anyaction, suchas name calling.A charge of book-fixing is,unquestionably, defamatory. It conjures up scenarios ofembezzlement,tax evasion, fraud, perjury,and, general-ly, criminality.The General Counsel cites only two cases in which al-legations of criminality were held not to have removed aprotected course of conduct from the statute's protec-tion. InBen Pekin Corp.,181NLRB 1025 (1970), enfd.452 F.2d 205 (7th Cit. 1971), an employeemade an alle-gation that his employer had bribed a union official andthis had resultedin a smallersalary for himself. In thatcase the Board found that the employee was "acting ingood faith" at all times and was suffering under a "genu-ine mistake of fact." InCement Transport,200 NLRB 841(1972),an employee made a similar allegation. TheBoard found that the remark did not transcend the statu-tory protection because there was, in fact, evidence ofsuch a bribe having been made.4 i Therefore, there is noauthoritative support for the General Counsel's argumentthatWhite's remarks,which Respondentmaintainedfixed books, or two sets of books, is within the protec-tion of the Act.Finally, the General Counsel argues that a differentstandard should be applied in this case where the em-ployeeswereengagingin the discussionamong them-selves and a union representative. The General Counselargues "a private discussion on these mattersisunques-tionably protected, concerted activity." I agree that thediscussion was protected concerted activity; however, Ido not agree that it was a "private discussion." Therewere two nonemployees at Boshman's kitchen table:UnionRepresentativeRyan and former employeeBurton. Therefore,assumingthere is a different standardfor "private" conversation, this conversation took on thecharacter of public communication in which unprotecteddefamation can be achieved.42Accordingly, I conclude that White's remarks abouttwo sets of books, or "fixed" books, were unprotected.Because those remarks were the sole basis of his suspen-40That is,he was not "givingcurrency to false information " CfAmerican Shuffleboard Co,supra41Seethe discussionof theadministrative law judgespecificallyadopted by the Board majority in its fn 242 See, for example,ElectricalWorkers IBEW Local 1229 v NLRB,346US 464 (1953) 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsion,I further find and conclude that,by implementationof the suspension,Respondent did not violate Section8(a)(1) or(3) of the Act.Accordingly,I shall recom-mend dismissal of this allegation of the complaint.N. The ObjectionsThe results of the 21 December election were 30 votesfor the Union,43 against,and 5 challenged ballots. On31December the Union timely filed objections to con-duct affecting the results of the election.Certain of thoseobjections are covered by allegations of the complaintdisposed of above. Those found to have occurred beforethe filing of the petition on 22 October,or found not tohave occurred at all, are as follows:the granting of a $5meal allowance to employees who worked overtime andgranting such employees a paid one-half hour mealbreak;the alleged 2 November conduct of Sam FalboJr., to wit,informing employee Carey that he was beingassigned to his former position of employment because ofthe union activities of Respondent's employees and creat-ing in Carey the impression that the union activities ofemployees were under surveillance;the alleged 7 No-vember conduct of Sam Falbo Jr., to wit, threateningemployee Bayly with discharge and unspecified reprisals;the alleged 29 October conduct of Sam Falbo Jr.,to wit,changing working conditions of employee Kevin White;and the alleged 14 December conduct of David Falbo, towit, telling employees that Respondent would call thepolice because they were engaging in protected unionactivities.The Petitioner further objects to the 14 Decembernotice toWhite that he would be suspended on his re-turning from workmen's compensation leave. As I havefound that Respondent did not act unlawfully in impos-ing the suspension itself,itmust necessarily be concludedthat notice of suspension may not constitute either a vio-lation of the Act or objectionable conduct affecting theresults of the election.The Petitioner further objects to the 14 and 18 De-cember conduct of Respondent by Sam Falbo Sr., andSam Falbo Jr., and David Falbo in which they bannedemployees from distributing union literature outside Re-spondent's plant.As I have found above,and by the con-duct of the Falbo's in excluding off-duty employeesWhite and Kilhullen from Respondent's parking lot, Re-spondent violated Section 8(a)(1) of the Act. As well asthe cases cited above,the Board had consistently heldthat such imposition of unlawful no-distribution rulesconstitutes conduct likely to affect the results of a Board-conducted election.SeePanavision,Inc.,264 NLRB 1284(1982);A.W. Schlesinger Geriatric Center,263NLRB1337 (1982);IntercommunityHospital,255NLRB 468(1981).Accordingly,I shall recommend that this objection tothe election be sustained.A further objection filed by the Petitioner is:[T]he employer also had present throughout the dayforemen observing the election and further employ-ees continued to remain in the election area givingthe election a carnival atmosphere instead of the at-mosphere of a serious Union election.The election was scheduled for 3:15 to 4:15 p.m. Theunion observer was Kevin White;the company observerwas office employee Kathleen Torch.There is an agree-ment among the witnesses that on the day of the electionthe weather was particularly bad, including cold, rain,sleet,and snow.The election was conducted in the em-ployee lunchroom that has an open doorway leading intothe production area and a passageway leading to theoffice area.White testified that when the polls were opened about20 or 30 employees began a line from the table at whichthe Board agent and observer sat, and the line stretchedback to the production area.According to White, aftersome employees voted they sat at tables in the cafeteriaand stayed in the area,talking to each other;some whohad voted talked to some who had not.Further,according to White,"a little after 4" Supervi-sor Bobby Corrigan entered the voting area and:He came from the management entrance and therewas a little Christmas tree on the table where wewere sitting.And he came over by that,and I toldthewomen from the Labor Relations Board thatthisman was a supervisor, and I didn't think he wassupposed to be in there.And she told him that hewould have to leave.And he sarcastically said,"yes,ma'am." and walked down-walked out . . .in toward the plant,directly parallel to the line andmade a couple[of] comments or jokes to a coupleof people because they started laughing.White estimated that Corrigan was in the voting areaabout 2 or 2-1/2 minutes and at that time there werepeople in the area who had not voted.Employee Joe Kilhullen testified that he was in thevoting area,or in the adjacent restroom,for the entirehour of the voting.At this time there were 40 to 45people in the area; at one point there were 20 to 30people standing in line waiting to vote and the remainderwere seated at the lunchroom tables. Kilhullen statedthat he talked to any of the employees with whom hehappened to come in contact,and it appeared that otheremployees were doing the same.Kilhullen further testi-fied that at one point Corrigan came into the voting areaand stood next to the table at which the observers andthe Board agent were sitting.Kilhullen testified that Cor-rigan"stood there for a few minutes looking around, andthen one of the observers-that would be Kevin White-told the women that he was a foreman and she askedhim to leave."Kilhullen was not close enough to hear ifCorrigan made any verbal response,but he did see Corri-gan nod to the Board agent and turn and walk away. Oncross-examinationKilhullen acknowledged that he didnot see or hear Corrigan talking to any employees.Company observer Torch testified that all employeeshad voted by 4 p.m. After voting, employees stood inthe hallway that went to the office,and only three em-ployees sat down at tables in the lunchroom These em-ployees were asked by the Board agent to leave the cafe-teria.Torch testified that it was after 4:15 p.m.,after theballot had been taped and signed by observers,and afterthe Board agent said"the polls are closed,"that Corri- PIZZA CRUST CO509gan entered the votingarea.According to 'Torch: "Andboth Kevin and I called it to the attention of the Boardagent,and [she] asked him to leave, and he left." Torchtestified thatCorrigan left without stating anything inreply to the Board agent. Torch testified that Corrigan"might" have spoken to some employees who were wait-ing in the hallway for the tally of ballots. Torch estimat-ed Corrigan's time inthe votingarea as30 to 45 seconds.According to Corrigan he entered the lunchroom"right about quarter after 4:00." Corrigan explained thathe went to the area to get work gloves for the nightshift.Corrigan testified that as he entered the area hepassed by a line of employees. One of the employees,BarbaraKossman (who did not testify), asked him tolook at some pictures she had with her. Before Kossmancould get the pictures out of her purse, the Board agenttapped Corrigan on the shoulder and asked if he was aforeman.When he replied "yes," the Board agent askedhim to leave the area, and he did so.Although there is some conflict as to just where Corri-gan waswhen the Board agent addressed him, as well aswhat time he entered the polling area,43 there is actuallyno conflict on the point most critical: He did not speakto any employee.44 Therefore, at most, this isa situationof a supervisor entering the polling area, staying for any-where from 30 seconds to 2-1/2 minutes, and sayingnothing that could constitute electioneering. InMilchem,Inc.,170 NLRB 362 (1968), the Board established a ruleprohibiting conduct that would constituteelectioneering"without inquiring into the nature of the conversations"involved.Here, however, there were no conversationsand nothing that could be said to constitute, electioneer-ing.This appears to bea de minimisviolation of theMil-chemrule, if any violationat all .45Accordingly,I shallrecommend that this portion of the objection be over-ruled.Moreover, there is no reason to conclude that therewas a"carnival atmosphere" surrounding the conduct ofthe election.Although it would have been better hadthere been a place for the employees to go while theywaited for the tally of ballots, it is apparent from thisrecord that there was no other place for them except inthe hallways adjacent to the voting area and sitting atthe tables in the lunchroom. Thereisnoevidence thatany employeeengaged inelectioneering at this time andno reasonto believe that their presence would haveinterfered with the concentration required for employeesto cast their ballots conscientiously. In sum, there is noevidence that this conduct affected the results of theelection. Accordingly, I shall recommend that this objec-tion to the conduct of the election be overruled.Finally, there is the objection that relates to the 29 Oc-tober interrogation of White by Sam Falbo Jr. Althoughan interrogationis,in fact, an unfair labor practice, itdoes not, of itself, constitute conduct that would logical-ly have an effect on the election. It was not one in aseries of systematic interrogations of employees; in fact,no other employee was interrogated. There is no evi-dence that any employees, except for White, knew aboutthe interrogation before the election took place, and itcould not logically be said that the interrogation had aneffect on the vote of White, who was the principal em-ployee organizer for the Union.Accordingly, I shall recommend that this objection toconduct affecting the results of the election be dis-missed.46RecommendationsI find and conclude that the 14 and 18 December con-duct of Respondent, to wit, prohibiting off-duty employ-ees from distributing union literature in its parking lot,supports an objection to conduct affecting the results ofthe election filed in Case 4-RC-15757 as the conduct towhich the Petitioner objects is of a character that wouldhave a substantial impact on the employees' freedom ofchoice and would prevent a free and fair election. It istherefore recommended that the election be set aside anda new election held when the Regional Director deemsthat the circumstances permit a free choice of bargainingrepresentatives.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce among the States.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices violative of Section 8(a)(1) of theAct, I shall recommend that it be ordered to cease anddesist therefrom, and from in any like or related mannerinterfering with its employees' Section 7 rights, and thatittake certain affirmative action designed to effectuatethe policies of the Act.On the basis of the foregoing findings of fact and onthe entire record, I make the following43 Totally incredible was Torch's testimony that the Board agent askedCorrigan to leave the area onlyaftershe announced that the polls wereclosed and the ballot box had been taped44White conjectured that Corrigan must have said something to em-ployees as he left because they laughed as he passed, but this falls shortof probative evidence that he spoke to any employee who had not voted45 SeeMead Corp,189NLRB 190 (1971) Not inconsistent isVoltTechnical Corp,176 NLRB 832 (1969), which is cited by the PetitionerInVolt,a supervisor, who had been found lo have committed severalpreelection violations of Sec 8(a)(1), stayed in the voting line area for thefull hour that the election was conducted and electioneered by handshak-ing, backslapping,and conversationsCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.2.United Food and Commercial Workers, Local 72,AFL-CIO-CLC is a labor organization within the mean-ing of Section 2(5) of the Act.46 SeeCaron International,246 NLRB 1120 (1979),Coca-Cola BottlingCo, 232 NLRB 717 (1977) 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3.By the followingacts andconduct, Respondent hasviolated Section 8(a)(1) of the Act:(a) Interrogating an employee regarding the unionmembership,activities,and desiresof himself and otheremployees.(b) Prohibitingoff-duty employeesfrom usingits park-ing lot for solicitationsor distributionsrelating to mattersinvolving the exerciseby employees of their rights underSection 7of the Act.4.Respondent has not otherwise violated the Act asalleged in the complaint.On these findings of fact andconclusionsof law andon the entirerecord,I issue the following recommend-ed47ORDERThe Respondent,Pizza Crust Company of Pennsylva-nia, Inc.,Scranton,Pennsylvania,its officers,agents, suc-cessors, and assigns, shall1.Cease and desist from(a) Interrogating employees regarding union member-ship in, or activities on behalf of,United Food and Com-mercialWorkers,Local72,AFL-CIO-CLC or anyother labor organization.(b) Prohibiting off-duty employees from using its park-ing lots for solicitation or distributions relating to matters47 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesinvolving the exercise by employees of their rights underSection 7 of the Act.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them under Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its Carbondale, Pennsylvania facility copiesof the attachednotice marked"Appendix."48 Copies ofthe notice, on forms provided by the Regional Directorfor Region 4, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the election con-ducted on 21 December in Case 4-RC-15757 be setaside.A new election shall be held at such time as theRegional Director decides that the circumstances permitthe free choice of a bargaining representative.48 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."